DETAILED ACTION
This Office action is responsive to Applicant’s response submitted 24 June 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,641,254 et al to Shen et al in view of U.S. Patent Application Publication 2014/0321821 to Hsieh.
In regards to claim 13, Shen teaches an optical module (Figure 2A) comprising a heat sink (230) and a printed circuit board (PCB) (228) partially fixed to the heat sink, wherein the optical module further comprises an optoelectronic chip (110; on-board chip) electrically connected to the PCB and disposed on the heat sink, and the PCB is a printed circuit board, one end of the PCB being provided with a gold finger (218; Column 5) for electrical connection to an external part, the heat sink includes a first connecting surface, the PCB includes a second connecting surface parallel to the first connecting surface of the heat sink, and the PCB is directly connected to the heat sink via the second connecting surface of the PCB and the first connecting surface of the heat sink (the heat sink below and the PCB above connected through the mutual surface).  
But Shen fails to expressly teach the PCB is a rigid printed circuit board.  However, although Shen does not expressly state the PCB to be rigid, the PCB is arranged the optical module around a module board.  PCBs arranged in this manner are traditionally rigid in order to support the necessary components attached to the PCB.  Therefore, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided a rigid circuit board.  
Furthermore, Shen fails to expressly teach the optical module comprising a housing, a heat sink disposed in the housing and thermally connected to the housing.  However, Hsieh teaches an optical module (Figures 1A-1D; 100) comprising a housing (140), a heat sink (138) disposed in the housing and thermally connected to the housing and a printed circuit board (PCB) (110) partially fixed to the heat sink.  Since Shen and Hsieh are both from the same field of endeavor and further, since a housing surrounding an optical module in order to protect the internal components from external factors is common in the optical art, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have a housing, a heat sink disposed in the housing and thermally connected to the housing.  
In regards to claim 41, Shen teaches the second connecting surface is rigid, and the second connecting surface is fixed to the first connecting surface of the heat sink.


Allowable Subject Matter
Claims 14-23 and 38-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claims 14-23, as stated in the previous Office action mailed 04 April 2022, the prior art of record fails to disclose or reasonably suggest the optical module further comprises an optical interface at one end thereof and an assembly tolerance absorbing assembly disposed between the optoelectronic chip and the optical interface, and the assembly tolerance absorption assembly affects light transmission between the optical interface and the optoelectronic chip in addition to the accompanying features of the independent claim and any intervening claims.  
In regards to claim 38, as stated in the previous Office action mailed 22 December 2021, the prior art of record fails to disclose or reasonably suggest the optical system comprises the optoelectronic chip comprises a laser emitter directly packaged on the heat sink in addition to the accompanying features of the independent claim and any intervening claims.
In regards to claim 39, the prior art of record fails to disclose or reasonably suggest the optoelectronic chip comprises a laser emitter packaged on a pad of the heat sink in addition to the accompanying features of the independent claim and any intervening claims.
Claims 24-37 and 40 are allowed.  As stated in the previous Office action mailed 22 December 2021, the prior art of record fails to disclose or reasonably suggest an optical module comprising a housing, a heat sink and a printed circuit board (PCB) disposed in the housing, an optoelectronic chip disposed on the heat sink; and an assembly tolerance absorbing assembly disposed in the housing, wherein one end of the optical module has an optical interface, the PCB is configured as a rigid board, the assembly tolerance absorbing assembly is disposed between the optoelectronic chip and the optical interface, the assembly tolerance absorbing assembly is configured to transmit light between the optical interface and the optoelectronic chip, and the assembly tolerance absorbing assembly comprises at least one optical fiber optically coupled between the optical interface and the optoelectronic chip in addition to the accompanying features of the independent claim and any intervening claims.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINA M WONG/            Primary Examiner, Art Unit 2874